 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local 575, AFL-CIO (Coleman Electric Compa-ny) and Arvil Stevens. Case 9-CB-557927 April 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 26 October 1983 Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local 575,AFL-CIO, Portsmouth, Ohio, its officers, agents,and representatives, shall take the action set forthin the Order.l The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.s In affirming the judge's conclusion that the Respondent violated Sec.8(bXI)(XA) by requiring travelers to resubmit letters from their homelocals as to their qualifications, we find it unnecessary to rely on the testi-mony of Caroline Harris.DECISIONFRANK H. ITKIN, Administrative Law Judge. Anunfair labor practice charge was filed in this case onMay 17, and a complaint issued on July 1, 1983. A hear-ing was conducted in Portsmouth, Ohio, on August 18and 19, 1983. The General Counsel alleges that Respond-ent Union violated Section 8(b)(1)(A) of the NationalLabor Relations Act by, in the operation of its hiringhall facility, requiring certain union members who are"travelers" from other locals to obtain from their respec-tive home locals every 6 months letters demonstratingthat they have passed a journeyman's test and have 4years' experience in the industry, in order to sign Re-spondent Union's out-of-work referral list. The GeneralCounsel further alleges that Respondent Union violatedSection 8(b)(IXA) of the Act by refusing to permit suchunion members to review the out-of-work list maintained270 NLRB No. 20by Respondent Union for referrals. Respondent Uniondenies that it has violated the Act as alleged.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by counsel, I make the followingFINDINGS OF FACTRespondent Union is admittedly a labor organizationwithin the meaning of Section 2(5) of the Act, as alleged.Coleman Electric Company is admittedly an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act, as alleged. Coleman Electricand the Union, at all times pertinent here, have been par-ties to an agreement covering Coleman's employees,which agreement provides, inter alia, that the Union willbe the sole and exclusive source of referral of applicantsfor employment. (See generally Jt. Exhs. 1 and 2.) Seefurther, as stipulated at the hearing (Tr. 7-11),the Union had a policy under its referral procedurewhich required applicants for referral [from sisterlocals] to submit documentation as to their qualifica-tions when they were off the out-of-work list for aperiod of six months or more. ... And, that docu-mentation is the status of that applicant as a jour-neyman wireman, meaning that he had either passeda journeyman wireman's exam or gone through anapproved apprenticeship training program conduct-ed by a local union of the International Brother-hood of Electrical Workers .... Documentationwould be generally in the form of a letter from the[applicant's] local union.Arvil Stevens, the Charging Party here, is a memberof a sister local of Respondent Union. Stevens testifiedthat previously, during mid-1982, he had been referredby Respondent Union for work at Coleman Electric. Hisjob at Coleman Electric terminated about January 21,1983. Consequently, on or about January 27, 1983, hewent to Respondent Union's hall "to sign up on their re-ferral" or out-of-work list. Stevens recalled:I [Stevens] went in and Greg Call was there at thewindow. I handed him my current dues payingcard, the yellow slip, and I asked him about signingthe book, and he [Call] stated, "Well ...Arvil I'llhave to have a letter from your local before ...you can sign it," and I said, "Greg, I just got doneworking seven months for Coleman Electric, andyou've got my vacation money and three percentassessment, and all ...I don't know why I needany proof." Well, he said, "You'll have to get an-other letter from the local."'Stevens "left" the hall. He promptly telephoned the busi-ness agent of his home local, Local 24, in Baltimore,Maryland, and again requested "another one of those let-' It is undisputed that Stevens had furnished such documentation orproof to Respondent Union some seven or more months earlier, beforebeing referred by the Union to Coleman Electric.66 ELECTRICAL WORKERS IBEW LOCAL 575 (COLEMAN ELECTRIC)ters." His local business agent agreed to have such aletter "in the mail this afternoon."Stevens, as he further testified, was required to signRespondent Union's "out-of-work" list or "pad" "every30 days" in order to "keep current." About March 2,1983, Stevens showed up at the hall to "sign" this docu-ment or pad. He also discussed with Greg Call "where Iam on.the list" and whether he, Stevens, should be clas-sified in "group one" or "group two." He again returnedto the hall about March 28 or 29 to sign the list or pad.He testified, as follows:Q. And then. ..what occurred?A.... Greg had taken my card to go in theback ... when he came back I signed his list, and Isaid, "Greg what group have you got me on? ...Am I on book one or two?" He said, "Well you'renumber 298 or something like that." I said, "Well... I should be on group one .... Now can I seethat list?" And he said, "Well this is all I can tellyou." ... I said, "Well last year we went throughthis same thing and a Judge ruled that, on request,we were allowed to see the list.... Why can't Isee it?" And he said, "Well, I don't know. I don'ttake care of that."Stevens left.2Stevens returned to the hall about the last week ofApril and "done the same thing." Again, he questionedGreg Call as to why he was not in "group one." Calltold Stevens that "you're number 273,"and he [Call] went ... to the back. ..and he hadcome out with a yellow stationery pad ...and heheld it up and he said, "you're number 273....I've got you here, Journeyman wireman," and outon the side, he had certified welder in pencil wrotewith parentheses.Stevens noted that Greg Call was then standing some 5to 6 feet away when he "held" up the list, and "therewere several pages turned back." Stevens further noted:I asked him. ..to see .. what book it was on, ifI could see it, and that's all he did. He just held itup and said, "Well. ..you're number 273."Greg Call "held it [the list] back at a distance" of some 5feet.Stevens returned to the hall during May and wentthrough "the same routine." Again, he questioned hisstanding and classification on the list. Again, he said:"Well I'd like to see the book." Greg Call replied: "Ican't help you there." Call, instead, "just told me anumber." And, in June, Stevens while again asking Callabout his standing and classification, asked: "You're sureI can't see that book?" Call responded: "That's all I cando .... Just show you this... I'll just tell you whereyou're at." And, in July, Stevens again "asked him to seethe book and what book I was on, and I still got the2 Stevens, in his conversation with Call on or about March 28 or 29,was referring to an earlier unfair labor practice proceeding against Re-spondent Union which had been settled by the parties.same answer, that I'm [Call] sorry and that was aboutit." Stevens testified:Q. ... on each of the occasions you [Stevens]...went to the Union hall, you asked to see thebooks of Mr. Call?A. Yes sir.Q. Did Mr. Call ever permit you to see thebooks?A. I wouldn't even know what the book lookedlike ...the only thing I know was a yellow note-book pad.Q. What was it that you signed?A.... it was just a white paper .... It's laying... right on the counter ...Stevens explained that he had asked to "see the books"because, in his view, "there were people going out towork ...laid off after I was .... I had no way ofknowing whether I was being treated fairly or notCaroline Harris testified that she was employed by Re-spondent Union as a secretary from 1974 until May 1983.Harris recalled that Donald Keyser, business manager forthe Union, had instructed her, in part as follows:I wasn't to talk to the people at the window. Iknew nothing about the referral procedure and Iwas to tell them that. And I was not to leave thebook in the window if I had to walk away....The referral book was attached to a clipboard witha rubber band around the bottom to secure thepages so people couldn't look through it.Harris further recalled that Keyser had explained to herthat the "reason" members of sister locals had to submitsuch qualification "letters,"was to slow down some of the men going to work... to harass ... travelers .... This was kind ofa standing joke ...it would just keep them out ofwork a little while longer ....Keyser, on occasion, named to her those applicants or"travelers" who he "wanted to hassle or harass," includ-ing Arvil Stevens, because these applicantshad at some time or other crossed Don [Keyser], ora local man, or had harassed the Local in his opin-ion at some time or other.4' On cross-examination, Stevens was uncertain whether or not he wasin fact permitted to sign the Union's out-of-work liht or pad on or aboutJanuary 27, 1983, even without a new letter from his home local. Ste-vens, after being shown a list or pad, recalled that he apparently did signon January 27, 1983. Stevens insisted, however, that Call then stated tohim: "Steven, I'll have to have a letter." In short, Stevens, although un-clear "whether I signed or not" on January 27, was certain that he wasrequired, under the Union's procedure, to obtain from his home local anew letter of his qualifications.4 On cross-examination, Harris acknowledged, inter alia, that her hus-band is an electrician who is a "traveler"; that her mother was also em-ployed by Respondent Union; and that both she and her mother havebeen "laid off" by the Union. Harris denied, inter alia, any "bitter feel-ings" toward the Union because of the layoffs, however, she admittedbeing "confused" by the Union's conduct in this and related matters.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDonald Keyser, business manager of Respondent, gen-erally explained the referral procedures utilized by hisUnion. Keyser noted, inter alia, that a "traveler" ormember of a sister local seeking a referral "fills out anapplication and we have him sign the out-of-work list."Also, we "need a letter stating his qualifications," as stip-ulated supra. When the Union receives such a letter ofqualification from the sister local, according to Keyser,"we have it attached to his application." There is also a"card system" which contains the pertinent data for eachapplicant. (see generally R. Exhs. 1, 2, 6, 7, 8, and 10.)Qualified applicants are then placed on the appropriatereferrals list. They are moved up in priority as referralstake place. (See generally R. Exhs. 3, 9 and 11.)5Keyser claimed that, "last year ...after I found outthat we had so many old records," he decided not to"keep them that long." About April or May 1982, appli-cations older than 6, 7, or possibly 8 months were dis-carded. Prior to April or May 1982, such applicationshad been retained and, consequently, "travelers" was notrequired to apply every 6 months or so and thus obtainrenewal letters of qualifications. Keyser claimed: "it wasmore or less for efficiency, more than anything," that is,discarding old applications, of travelers. Keyser claimedthat the International, in its "Guide," indicates that suchrecords should be retained for only 6 months. (Cf. R.Exh. 4.) And Keyser claimed that Charging Party Ste-vens in fact lost no referral because of any "delay" insubmitting a new letter of qualification-this "delay" didnot cause him "not to be referred to anty job."6Further,Keyser, denied, inter alia, various statements attributedto him by Caroline Harris. In addition, Keyser testified:Q. Now with respect to the records that are keptby the Local Union, have you ever refused Mr. Ste-vens the right or opportunity to view the out-of-work list?A. To my knowledge he never has been refusedthat opportunity.Keyser generally denied having a "policy in effect thatno traveler can see the out-of-work list." He asserted:"we don't have any policy on that."Greg Call, assistant business manager and president ofRespondent Union, testified, in part as follows:Q. Now, on January 27th, 1983, do you recallyour conversation with Mr. Stevens when he signedthe out-of-work list?A. No, not off-hand. I know that within-itwasn't last time, Mr. Stevens just signed the bookand that was about it. And, two dates, and Icouldn't tell you what dates they were, betweenJanuary 27th and-well, I know it wasn't the lasttime, so it had to be between January 27th and Junes The distinction between "group one" and "group two" referrals andthe separate lists maintained by the Union for these classifications is notalleged here to be discriminatory or othewise unlawful. See Tr. 59-60,75-76, 212.a I note that the General Counsel here is not claiming any loss of workfor Stevens as a result of this renewal requirement. See Tr. 212.20th, I know of at least twice where he has asked tosee the book.Q. Okay. Well, specifically on January the 27th,which was the first time he registered after beingunemployed, did you inform him that it would benecessary for him to submit a letter of qualificationfrom his Local Union?A. Yes, I did.Q. Okay. And why was that?A. Mr. Stevens had been working over sixmonths, he wasn't actively on the referral book. Inother words, he hadn't been signing the book, some-times we get men that-maybe sign once, and wenever see them again. So we-you know, he natu-rally drops off, and so there's no use keeping thatrecord past six months. On the-on Mr. Stevens, hewas not actively on the referal for six months. So,we required a new letter and application.Q. Has there ever been an instance that-sinceyou've maintained the records of the hiring hall,that someone was denied a referral because theyhad not submitted a letter.A. No, huh-uh.Q. Has there ever been an instance where some-one would have been referred if they had a letterin?A. No.Q. Did Mr. Stevens suffer any loss of employ-ment as a result of not having a letter on January27th?A. No, because the day he signed was the day hewent on, so there isn't any time loss, you know, justwhen his turn come up-or, it come up.Q. And now, do you recall if on April 25th,1983, you had conversation with Mr. Stevens re-garding the out-of-work list?A. Well, I'm sure-you know, I told him, youknow, where he was at and everything. Like I say,there was two days there I can't-I have so manymen coming in and out it would be hard to tellwhat days it actually was. I've had two days wherehe was actually asked to see the out-of-work list,which would be this-you know-paper here. [Wit-ness demonstrating.]Q. You don't recall what actual days those were?A. No, I don't.Q. Okay. Was anyone present when Mr. Stevensasked to see the out-of-work list?A. I think on one day, Greg Tingler.Q. Do you recall anyone else being present onany day when Mr. Stevens asked to see the out-of-work list?A. I think one other day Don was in the officethere-present.Q. Have you ever denied Mr. Stevens the rightto see the out-of-work list?A. No, I have not.Q. On those two occasions when he requested tosee the out-of-work list, what did you do?68 ELECTRICAL WORKERS IBEW LOCAL 575 (COLEMAN ELECTRIC)A. I went and got the list, and brought it out andheld it up, just like I'm doing now [witness demon-strating], paged back to where his name was and,you know, just pointed my finger, you know, justto give the directions to where it was and if it-youknow, if it was 273, well I just, you know, showedhim there it was on 273.Q. And did Mr. Stevens ever make any other re-quest with respect to the list?A. No, huh-uh. Just to see the list here, which Idid twice.Q. Did he say on those occasions that he wantedyou to hand him the list, or anything like that?A. No, huh-uh.Q. Did he make any demand that he see anyother records of the Local Union?A. No.Q. Have you ever denied Mr. Stevens or anyother registrant at the Hiring Hall the right to seethat list?A. No, I have not.Q. Have you ever been instructed not to give in-formation to Mr. Stevens or any other non-membersof Local 575?A. No I have not.Q. Have you ever been instructed, or is it apolicy of the Local Union, not to show the out-of-work list to registrants at the Hiring Hall?A. No, it is not.Call, however, acknowledged that when Stevens cameinto the Union's hall on or about January 27 to sign theUnion's out-of-work list, Call had Stevens' "card ...inhis file"; the card showed that Stevens was a "certifiedwelder in group 2" who had been "sent out previously";and, further, the card showed in effect that the Union"previously received from [Stevens'] home local somedocumentation that he met the qualifications or require-ment of group 2."77 Virginia Keyser, wife of Business Manager Donald Keyser, periodi-cally worked at the Union's hall. She denied, inter alia, that her husbandever instructed her not "to give out information to any travelers." Sheclaimed that, "when they [members] wanted to look at the book there inthe window, they could look at it any time they wanted to." She wasreferring apparently to the book which members signed when they wereout of work. She also claimed that Harris "was jealous because I[Keyser] was there." She also claimed that she "never heard" Harrisrefuse to "give out any information about the referral procedure." Keyserwas asked on cross-examination:Q. Did the Local keep group lists?A. I don't know. .... I only took care of the window, and themen signed the book, and I stamped their cards.Q. So, you never showed the men the group lists or anything likethat?A. I couldn't have. I didn't know there was one.Richard Hill, recording secretary for the Union, claimed that aboutMay 1982, Harris was "terminated." Keyser told Harris that "after a cer-tain date ... she'd no longer be needed." Harris assertedly warnedKeyser that "there would be hard feelings." Hill also claimed that thereason given to Harris by Keyser for Harris' termination was " they wereworking against him more than for him." On cross-examination, Hillclaimed, inter alia, "I can't remember exactly what happened there exact-ly."Phillip Burton, a member of a sister local of Respondent, claimed thatGreg Call repeatedly "told" him "where" he stood "on the out-of-workI credit the testimony of Arvil Stevens, as detailedabove. His testimony is substantiated in large part by un-disputed documentary evidence and admissions by Re-spondent's witnesses and counsel. Stevens carefully andfully related his account of the pertinent sequence ofevents culminating in the filing of the instant charge. Iam persuaded here, relying also on demeanor, that Ste-vens is a trustworthy and reliable witness. Likewise, Icredit the testimony of Caroline Harris, as recited above.I have taken into account her "confusion" or allegedhostility resulting from her layoff and her mother's layoffas union employees. Nevertheless, I am persuaded here,on this full record, that Harris' testimony, as recitedherein, is truthful. In short, her "confusion" or claimedhostility may be the reason she has readily and fully di-vulged the information quoted herein; nevertheless, hertestimony, in this respect, is complete, candid, and trust-worthy. On the other hand, I do not find Donald Keyserand Greg Call to be forthright and reliable withesses.Their testimony was at times vague, incomplete, andevasive. Insofar as the testimony of Donald Keyser andCall conflicts with the above testimony of Stevens andHarris, I find, on this record, the testimony of the latterwitnesses to be more complete and reliable.8DiscussionIt is settled law that a union "owes a duty of fair rep-resentation to employees in the bargaining unit"; this"duty extends to applicants for employment through [theunion's] hiring hall"; and Section 8(bXl)(A) of the Act"prohibits labor organizations, when acting in a statutoryrepresentative capacity, from taking action against anylist." Burton assertedly was never denied "the information of where [he]stood on the list." Burton assertedly was "shown" where "he stood onthe list"; the list "was available ... for inspection." However, Burton,on cross-examination, admittedly "never asked" to see the out-of-worklist. He was never present "when anybody else has asked to see the list."Also see the testimony of members Frank Allen, Loren Orooms, andLester Kayser.Oregory Tingler, a member of the Union's executive board, claimedthat about April or May 1983, Stevens "said [to Call] he wanted to signthe book ...and then he wanted to see the book." Call "brought thebook around and let him look at it." On crou-examination, Tingler ad-mitted that "during this conversation" between Call and Stevens, he"could [not] see them"-the only thing [he had] observed was when Mr.Call came back around and got the list."Randy Bailey, a member of the Union, also claimed .hat Harris once"told" him on the telephone "that she had been terminated from theLocal" and "her mother" also had "been terminated." Harris sought hisassistance. Bailey refused. Harris assertedly then warned that "she hadenough to hang us all."William Strang Jr., an executive board member of the Union, claimedthat Harris also sought his assistance when her mother was terminated.He refused and she assertedly threatened: "Well, I'll get Don Keyser, I'llhang him."Michael Reed, a business manager of a sister local, generally denied,inter alia, hearing Harris and/or Keyser discussing any limitation of cer-tain referrals during the visit or visits to Respondent's hall.s Much of the remaining testimony, noted and outlined supra, is essen-tially collateral or does not in any significant or material manner assist inresolving the narrow issues raised here. In any event, insofar as the testi-mony of Virginia Keyser, Richard Hill, Randy Bailey, William Strang,Mike Reed, Phillip Burton, Frank Allen, Loren Orooms, Lester Kayser,and Gregory Tingler, as noted supra, conflicts with that of Stevens orHarris, I find the testimony of Stevens and Harris to be more complete,forthright, and trustworthy. The testimony of the former witnesses is inlarge part incomplete, fragmentary, and vague.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee upon considerations or classifications whichare irrelevant, invidious or unfair." See generally IronWorkers Local 433 (AGC of California), 228 NLRB 1420,1438-39 (1977), and cases cited. The General Counseldoes not contend here that Respondent Union's hiringhall procedures or classification system is unlawful; nordoes he contend that employee Stevens, the ChargingParty, was improperly classified or in fact discriminatori-ly treated in referrals. Instead, the General Counselargues (Br. 10) that "the requirement that travelers ...resubmit letters from their home locals "as to their quali-fications ...if they have been off the out-of-work listmore than six months, is arbitrary and discriminatory," inviolation of Section 8(bXlXA) of the Act. I agree.The credible and essentially undisputed evidence ofrecord shows here that Respondent Union-in requiringtravelers from sister locals to resubmit to Respondent let-ters restating their qualifications--was acting in an arbi-trary, unreasonable, and discriminatory manner. This re-submission impediment or obstacle, placed in the path ofthe travelers who sought the use of Respondent Union'sexclusive hiring hall facility, did not further any reasona-ble or legitimate objective of the Union. Indeed, as unionrepresentative Call acknowledge when he inspected thereferral "card" of Charging Party Stevens during Janu-ary 1983, it was apparent to him that Stevens previouslyhad submitted such a letter of qualification and had beensent out to work. To require Stevens, and other travel-ers, to go through this motion again, under the circum-stances present here, is unreasonable, discriminatory, andunfair. This requirement, not justified here, was plainlycalculated to harass travelers from sister locals. Asformer union secretary Harris credibly explained, this re-submission requirement "was kind of a standing joke"-"it would just keep them out of work a little whilelonger."Respondent Union, by requiring such resubmission, hasviolated Section 8(b)(1)(XA) of the Act as alleged.Further, it is also settled law that a union's "arbitraryrefusal to comply" with an employee's "reasonable andmanageable request for job referral information" affect-ing his employment also violates Section 8(bXIXA) ofthe Act. See generally Operating Engineers Local 324(AGC of Michigan), 226 NLRB 587 (1976). For, as theBoard explained (AGC of Michigan, id. at 587),... inherent in a union's duty of fair representationis an obligation to deal fairly with an employee's re-quest for information as to his relative position onthe out-of-work register ....Charging Party Stevens, having previously charged Re-spondent Union with improper conduct in the operationof its hiring hall, and concerned that he may not be inthe proper classification and was not being referred bynumber, reasonably and in good faith requested an op-portunity to see the register or list. His repeated requestswere denied. On one occasion, a union representativeheld up what purported to be the referral list to be in-spected at a distance of some 5 or 6 feet. Under the cir-cumstances present here, Respondent Union unjustifiablyrefused to permit Stevens to inspect the referral list ofregister, as requested, in violation of Section 8(b)(IXA)of the Act.CONCLUSIONS OF LAW1. Respondent Union is a labor organization as alleged.2. Coleman Electric is an employer engaged in com-merce as alleged.3. Respondent Union violated Section 8(b)(1)(A) of theAct by requiring travelers (members of sister locals) toresubmit letters from their home locals as to their qualifi-cations demonstrating that they have passed a journey-man wireman's examination and have 4 years' experiencein the trade, if they have been off the Union's out-of-work list more than 6 months, in order to be permittedto sign the Union's out-of-work list and, further, by re-fusing reasonable requests to permit such travelers to in-spect and review the Union's out-of-work list and regis-ter.4. The unfair labor practices found above affect com-merce as alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent Union will be directed to cease and desist fromengaging in such conduct, or like or related conduct, andto post the attached notice.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe Respondent, International Brotherhood of Electri-cal Workers, Local 575, AFL-CIO, Portsmouth, Ohio,its officers, agents, and representatives, shall1. Cease and desist from(a) Requiring travelers (members of sister locals) to re-submit letters from their home locals as to their qualifica-tions, demonstrating that they have passed a journeymanwireman's examination and have 4 years' experience inthe industry, if they have been off the Union's out-of-work list more than 6 months, in order to be permittedto sign the Union's out-of-work list.(b) Refusing reasonable requests by such travelers toinspect and review the Union's out-of-work list and reg-ister.(c) In any like or related manner interfere with, re-straining or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a) Post at its offices, facilities, hiring hall, and meetingplaces copies of the attached notice marked "Appen-dix."10Copies of the notice, on forms provided by the9 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, s provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poes.n' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-Continued70 ELECTRICAL WORKERS IBEW LOCAL 575 (COLEMAN ELECTRIC)Regional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.tional Labor Relations Board" shal read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, in the operation of our hiring hall facil-ity, require travelers (members of sister locals) to resub-mit letters from their home locals as to their qualifica-tions, demonstrating that they have passed a journeymanwireman's examination and have 4 years' experience inthe industry, if they have been off our out-of-work listmore than 6 months, in order to permit such travelers tosign out out-of-work list.WE WILL NOT refuse reasonable requests by such trav-elers to inspect and review our out-of-work list and reg-ister.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of their rights underSection 7 of the National Labor Relations Act.INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL 575, AFL-CIO71